Citation Nr: 0805965	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  98-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 1, 1990 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran had active service from January 1970 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board granted entitlement to TDIU in an October 1997 
decision.  The RO established a November 7, 1991 effective 
date for the award in its December 1997 rating decision, 
which the veteran appealed.  The RO subsequently established 
a September 28, 1990 effective date in an April 1998 rating 
action.

In a July 1999 decision, the Board denied an earlier 
effective date.  The veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
April 2000 Order, the Court vacated the Board decision and 
remanded the case to the Board (the first Court order).  

In August 2000, the Board remanded the case to the RO for 
additional development.

Upon return from the RO, in an April 2002 decision, the Board 
granted an effective date of August 1, 1990.  The veteran 
also appealed this decision to the Court.  

Pursuant to a joint motion from the parties, in a February 
2003 Order, the Court vacated that portion of the Board 
decision that denied an effective date earlier than August 1, 
1990, and remanded the matter to the Board for additional 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) (the second 
Court order).  

Importantly, at the time the Board first adjudicated this 
case, the VCAA had not been enacted.

By letter dated in May 2003, the Board advised the veteran, 
through his representative at that time, that he had 
additional time in which to supplement the evidence and 
argument before the Board.  The veteran's May 2003 response 
has been associated with the claims folder.  

In July 2003, the Board remanded the case to the RO to ensure 
compliance with the VCAA.

Upon return from the RO, in April 2004, the Board again 
denied an earlier effective date for the award of TDIU.  The 
veteran appealed that decision to the Court.  VA's October 
2004 Motion for Remand indicated that documents in the claims 
folder required translation from Spanish to English.  
Importantly, in the prior actions of the Court, no reference 
was made to this new necessity.

By Order dated in November 2004, the Court vacated the April 
2004 Board decision and remanded the case for action 
consistent with VA's motion (the Court's third order).  

By letter dated in February 2005, the Board advised the 
veteran that he had additional time in which to supplement 
the evidence and argument before the Board.  The March 2005 
response has been associated with the claims folder.

In an August 2005 decision, the Board denied an earlier 
effective date.  The veteran appealed that decision to the 
Court.  

In a June 2007 Order, the Court vacated the Board decision 
and remanded the case to the Board.  In so doing, the Court 
indicated that the Board had not provided veteran's counsel 
sufficient time to review translated materials and respond 
with additional medical evidence (the Court's fourth order).

By letters dated September and October 2007, the veteran and 
his attorney were provided a 90-day period to present 
additional evidence or argument prior to the issuance of a 
new Board decision.  On December 27, 2007, the Board granted 
a 30-day extension, to January 28, 2008, to allow the 
veteran's counsel to present additional argument or evidence 
in support of the claim.

On January 28, 2008, the veteran's counsel presented 
additional argument in support of the claim.  This counsel 
did not, however, submit any additional evidence, indicate an 
intent to submit additional evidence or provide any statement 
suggesting that any additional evidence would be forthcoming.

The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO received the veteran's informal claim for TDIU in 
September 1990.

3.  The veteran's inability to secure or follow a 
substantially gainful occupation due to service-connected 
disabilities is not factually ascertainable prior to August 
1, 1990.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 1, 
1990 for the award of TDIU have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted service connection for traumatic arthritis of 
the left patella in a July 1973 rating decision.  It assigned 
a 10 percent disability rating effective from the date of the 
veteran's separation from service in January 1973.  Pursuant 
to a February 1988 Board decision, the RO's March 1988 rating 
action granted a 20 percent disability evaluation for post-
operative left knee disorder with arthritis, effective from 
January 27, 1986.  There was no subsequent change in that 
disability rating.

In an August 1990 decision on appeal, the Board found no new 
and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder, which had 
last been denied in a December 1985 rating decision.  
However, based on difference of opinion, the Board 
administratively granted service connection for an acquired 
psychiatric disorder.  The Board also set an effective date 
of award, resulting from the administrative allowance, as the 
date of the Board's decision.

An August 1990 RO rating decision established a 50 percent 
disability rating for generalized anxiety disorder effective 
from August 1, 1990, the date of the Board decision.  The 
veteran submitted a notice of disagreement with the 
evaluation in September 1990, alleging that he was 
unemployable.  An August 1991 Board decision on appeal 
awarded the veteran a 70 percent rating for generalized 
anxiety disorder.  The RO established an effective date of 
August 1, 1990 for the award in a September 1991 rating 
decision.

The RO received the veteran's formal claim for TDIU in 
November 1991.  The Board granted TDIU in an October 1997 
decision on appeal.  In April 1998, the RO amended its 
initial effective date of November 1991 to September 28, 
1990, the date of receipt of the notice of disagreement that 
alleged unemployability.

In an April 2002 decision, the Board established an effective 
date for the TDIU award of August 1, 1990.  It determined 
that the veteran was unemployable due to his service-
connected psychiatric disability from at least 1983 based on 
records from the Social Security Administration.  However, as 
service connection for that disability was granted effective 
only from August 1, 1990, the Board found that date as the 
earliest date on which the award of TDIU could be effective.




Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  Id.  If the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a) are not met, an extra-schedular rating 
is for consideration where the veteran is otherwise 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b).

Review of the claims folder reveals that the RO received the 
veteran's claim for TDIU in September 1990.  Therefore, if 
entitlement to TDIU is demonstrated within one year before 
that claim, an effective date for TDIU earlier than September 
1990 may be assigned.  

As noted in the April 2002 Board decision, as of August 1, 
1990, the veteran has two service-connected disabilities: 
generalized anxiety disorder, rated as 70 percent disabling, 
and post-operative left knee disorder with arthritis, rated 
as 20 percent disabling.  Therefore, as of August 1, 1990, 
the veteran meets the percentage criteria for entitlement to 
TDIU.  Moreover, evidence from the Social Security 
Administration shows that the veteran was disabled as a 
result of his psychiatric disability from 1983.  Therefore, 
it was assumed that the veteran was unemployable due to the 
psychiatric disability as of the date that service connection 
was granted, or August 1, 1990.  As this date was within the 
one-year period prior to receipt of the TDIU claim, the Board 
granted August 1, 1990 as the effective date for the TDIU 
award.

The veteran seeks an effective date earlier than August 1, 
1990.  However, the Board finds that entitlement to TDIU is 
not factually ascertainable prior to that date.  
Specifically, prior to August 1, 1990, the veteran had only 
one service-connected disability, post-operative left knee 
disorder with arthritis, rated as 20 percent disabling.  The 
veteran's own statements would not support a finding that his 
left knee disorder, alone, caused his unemployment as he does 
not possess the requisite training to speak to issues of 
medical fact.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a).  The post-service medical 
record also provides evidence against a finding that the left 
knee disorder caused his unemployment at this time.        

Although Social Security Administration records indicate that 
the veteran was unemployable as early as 1983, such inability 
to work was not due to the service-connected left knee 
disability.  The medical evidence, both before and after the 
effective date of award, does not include any opinion that 
the veteran's left knee, when considered alone, has rendered 
him unemployable at any time since his discharge from 
service.  The Board is aware of various statements from 
prospective employers, submitted by the veteran in 1995, 
indicating that the veteran was disqualified from employment 
due to his left knee disability.  None of these statements 
appear to be provided by a competent medical examiner, and 
there is no indication that the assessment was made based 
upon an actual physical examination by a qualified physician.  
This evidence, therefore, is not competent evidence 
supporting a TDIU evaluation prior to August 1, 1990.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

Based upon the above, the Board finds that the percentage 
criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a), 
as well as referral for extraschedular evaluation under 38 
C.F.R. § 4.16(b) are not met, for the time period prior to 
August 1, 1990.  Therefore, entitlement to TDIU is not 
factually ascertainable prior to August 1, 1990.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the award 
of TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that the veteran's September 1990 notice of 
disagreement with the August 1990 rating decision purports to 
disagree with both the evaluation assigned for the 
generalized anxiety disorder and for its effective date of 
the service connection award, i.e., August 1, 1990.  On this 
point, it is emphasized that the August 1, 1990 Board 
decision that granted service connection for an acquired 
psychiatric disorder did so administratively on the basis of 
difference of opinion.  See 38 C.F.R. § 3.105(b) (1989).  

In this regard, it is important for the veteran to understand 
that at the time service connection was granted by the Board, 
significant medical evidence did not support the veteran's 
claim.  

The Board explained that the effective date of the award is 
set by operation of law as the date of the decision.  See 38 
C.F.R. § 3.400(h)(3) (1989).  Therefore, the RO's assignment 
of the effective date for the award of service connection was 
by order of the Board, rather than its own determination.  
Accordingly, if the veteran wished to disagree with the 
effective date, he had to do so by way of the August 1990 
Board decision, rather than the August 1990 rating decision 
from the RO.

The Board notes that the Hearing Officer from the November 
1990 personal hearing informed the veteran of the foregoing 
information and explained that the matter had to be taken up 
with the Board directly.  The Court has also highlighted this 
issue for veteran's counsel.  See Court Order dated June 14, 
2007, p. 2.  There is no indication from the claims folder 
that the veteran ever did so.  Therefore, that August 1990 
Board decision is final.  See 38 U.S.C.A. § 511(a); 38 C.F.R. 
§ 20.1100.  The veteran may still challenge the August 1990 
Board decision if he wishes.  See 38 U.S.C.A. §§ 7103 
(reconsideration of Board decisions), 7111 (revision of 
decisions on grounds of CUE).  However, it is important for 
the veteran to understand that a review of the claims file by 
the undersigned fails to indicate a basis exists to overturn 
the Board's 1990 on either basis.  In any event, this issue 
in not before the Board at this time.

The veteran's counsel has argued that Board is making a legal 
determination that an award of TDIU is barred by the 1990 
Board decision.  Simply put, the veteran may establish his 
entitlement to TDIU for the time period prior to August 1, 
1990 based upon a factual determination that the service 
connected left knee disorder precluded him from obtaining and 
maintaining substantially gainful employment.  The Board has 
found, based upon review of all the evidence of record, that 
such a factual finding cannot be rendered in the veteran's 
favor.  This decision is clearly in accord with the 
principles enunciated in Hazan v. Gober, 10 Vet. App. 125 
(1997).  

As noted in the Court's 2007 order, the veteran's argument 
that the Board is barring consideration of a TDIU rating 
prior to August 1, 1990 is "misplaced."  The Court again 
explained to the veteran's counsel that the issue of the 
proper effective date for the award of service connection for 
an acquired psychiatric disorder is a final decision that 
cannot be relitigated absent a request for reconsideration 
pursuant to 38 U.S.C.A. § 7103(a) or request for revision 
based on CUE pursuant to 38 U.S.C.A. § 7111.  As indicated 
above, the veteran has declined to pursue these avenues of 
relief.

The veteran's counsel has also argued that the Hazan case 
stands for the proposition that the provisions governing the 
effective dates for an award of service connection may be 
overridden by the provisions governing the effective dates 
for an increase rating.  In Hazan, an issue presented as to 
whether a final Board decision regarding an increased rating 
claim precluded review of that same evidence in a subsequent 
claim for an earlier effective date of award for an increased 
rating.  Consistent with Hazan, the Board has considered all 
of the evidence of record, covering the time span since 
service to the present time, in concluding that it is not 
factually ascertainable that the veteran was entitled to TDIU 
prior to August 1, 1990.  

This case presents an issue with respect to the effective 
date of award of service connection for one of the 
disabilities that may be considered for a TDIU award, which 
was never an issue in the Hazan case.  The Board finds no 
language in Hazan, or any other pertinent binding authority, 
to support a conclusion that a claim pursued under 
38 U.S.C.A. § 5110(b)(2) can simply override the statutory 
limitations in 38 U.S.C.A. § 5110(a).

The Duty to Assist and the Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The December 1997 RO decision on appeal was issued prior to 
the VCAA, such that VCAA notice could not have been provided 
before the initial unfavorable determination by the RO.  In 
any event, in July 2003, the Board specifically remanded the 
case for VCAA notice compliance.  An RO letter that same 
month explained to the veteran the evidence needed to 
substantiate his claim on appeal and listed the evidence 
currently of record and noted what action had been taken on 
his claim. The letter further explained that VA was 
responsible for obtaining evidence from Federal agencies, to 
include VA medical records or records from the Social 
Security Administration.  It also noted that it would make 
reasonable efforts to obtain other records if the veteran 
provided sufficient information to request them.  38 U.S.C.A. 
§ 5103(a).  This letter did not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

As evidenced by the extensive litigation in this case, the 
veteran has had a meaningful opportunity to participate in 
his claim with an awareness of the applicable legal criteria 
and the evidentiary gathering duties of himself and VA.  
Significantly, the veteran has been represented by counsel 
before several proceedings before the Court, obtaining remand 
orders for consideration of the VCAA as well as an additional 
period of time to submit medical evidence in support of the 
claim.  The veteran's representation by counsel is a proper 
factor to consider in determining whether a notice error is 
prejudicial, see Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006), and it would be disingenuous for the veteran's 
counsel to argue a prejudicial notice error at this point in 
the process, in light of the fact that this case has been to 
the Court four times and the Board remanded this case on one 
of several occasions simply to address the VCAA problem.  

The Board finds, therefore, that any timing or content 
deficiency of the veteran's VCAA notice has resulted in 
harmless error.  38 C.F.R. § 20.1102 (an error or defect in a 
Board decision that does not affect the merits of the issue 
or substantive rights of the appellant will be considered 
harmless).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained or received VA 
medical records and private medical records, as well as 
documents from the Social Security Administration.  The Board 
emphasizes that there is little other assistance that could 
aid in substantiating the veteran's claim for an earlier 
effective date for TDIU.  Specifically, a medical examination 
or opinion is not necessary, given the nature of the issue on 
appeal and the lack of competence evidence suggesting that 
the veteran's left knee disability rendered him unable to 
obtain and maintain employment prior to August 1, 1990.   See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Pursuant to 
VA's Motion to the Court, documents in Spanish have been 
translated to English and reviewed for relevancy. 

Importantly, the veteran argued before the Court in 2007 that 
VA had not provided him adequate opportunity to submit 
medical evidence to support the claim.  The Board's decision 
was vacated, and remanded, on the sole basis for allowing 
additional time to submit medical evidence in support of the 
claim.  Post-remand, the Board provided veteran's counsel a 
90-day period to present additional evidence or argument, 
plus an additional 30-day extension, but no additional 
evidence has been forthcoming.  

The cited basis of the last Court order was to give the 
attorney time to "provide a medical report after the 
documents to be translated pursuant to the Secretary's 
unopposed request and November 2004 Court remand had been 
translated."  See 2007 Court Order, page 2.  In this regard, 
it is difficult to understand how, in light of the 10 year 
history of this case, that it can be said that the VA did not 
provide the veteran a meaningful opportunity to participate 
in the processing and adjudication of his claim.  Further, it 
is difficult to understand how a new "medical" report from 
2007 or 2008 would provide a basis to alter the Board's 
decision in this case, in light of the basis of the Board's 
decision above.  It appears clear from the Court's citation 
to Washington v. Nicholson, 21 Vet. App. 191, ___ (2007) in 
the May 2007 Order (page three) that the Court was aware that 
the veteran's attorney was not going to provide the Board 
with additional medical information that would provide a 
basis to grant this claim.

Review of the claims folder at this time fails to disclose 
and indicate that relevant evidence remains outstanding, and, 
as discussed above, the veteran has not identified any 
additional evidence pertinent to the appeal.  The duty to 
assist is not unlimited in scope.  See Smith v. Derwinski, 2 
Vet. App. 429, 431, 432 (1992).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is also satisfied as to compliance with its 
instructions from its previous remand orders as well as the 
Court instructions.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Additional development of this case at the regional 
office level would serve no constructive purpose. 



ORDER

An effective date earlier than August 1, 1990 for the award 
of TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


